Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 6/23/2022 has been entered. Claims 1-5 and 7-9 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/25/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0269685 to Singh et al., in further view of U.S. Publication No. 2003/0135161 to Fleming et al.
Regarding claim 1, Singh et al. discloses a dissolving (biodegradable, paragraphs 32-33) microneedle patch (micro projection array 80, for example, Fig. 5B), comprising a matrix material (layer 82 and/or layer 86 and/or layer 90) and an active pharmaceutical ingredient (deposits 84, which contain active substances/agents; paragraph 65), wherein the active pharmaceutical ingredient is a corticosteroid (active agent can be corticosteroids; paragraph 82).
Singh et al. does not expressly teach an external skin protection coating having a through hole configured for only exposing a targeted skin site, said external skin protection coating is configured for protecting normal skin outside the targeted skin site from receiving the microneedles.
Fleming et al. teaches incorporating an external skin protection coating (ring of sealing adhesive 748) having a through hole (through hole in which the microneedles 730 are situated) configured for only exposing a targeted skin site (delivery site; paragraph 81) (ring of sealing adhesive 748 is external to and very closely surrounds the microneedle 730 array, see Fig. 14, exposing only the targeted skin site) said external skin protection coating (ring of sealing adhesive 748) is configured for protecting normal skin outside the target skin site (delivery site) from receiving the microneedles (ring of sealing adhesive 748 keeps the device 710 secured to the skin at the administration/delivery site (paragraph 81), also, the Examiner notes that the limitation “configured for protecting normal skin from receiving the microneedles” is being interpreted as an intended use limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the microneedle patch of the device of Singh et al. to include a protection coating/ring of sealing adhesive, as taught by Fleming et al., so that the microneedle array will be sealed around the delivery site and will remain attached to the skin once the microneedles are inserted into a delivery site (paragraph 81 of Fleming et al.).
The modified device of Singh et al. in view of Fleming et al. will hereinafter be referred to as the modified device of Singh et al. and Fleming et al.
Regarding claim 2, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 1, and Singh et al. further teaches that the matrix material comprises hyaluronic acid (paragraph 33).
Regarding claim 3, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 1, and Singh et al. further teaches that the matrix material comprises polyvinyipyrrolidone (paragraph 33).
Regarding claim 7, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 1, and Fleming et al. further teaches that the external skin protection coating (ring of sealing adhesive 748) further comprises a first surface to be adhered to skin (skin facing surface/side facing out of the page shown in Fig. 14) and a second surface for receiving the microneedles (microneedle device formed by substrate 720 and microneedles 730, see Fig. 14).
Regarding claim 9, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 1, and Fleming et al. further teaches that the external skin protection coating (ring of sealing adhesive 748) is made of a skin adhesive having a first surface coated with skin adhesive (skin facing surface, see Fig. 14; paragraph 81) and a second surface to receive the microneedles (microneedle device formed by substrate 720 and microneedles 730, see Fig. 14).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., in view of Fleming et al., as discussed above concerning claim 1, in further view of U.S. Publication No. 2004/0265354 to Ameri et al.
Regarding claim 4, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 1, and Singh et al. further teaches that the active pharmaceutical ingredient is a corticosteroid (active agent can be corticosteroids; paragraph 82).
However, Singh et al. does not specify that the corticosteroid is triamcinolone acetonide.
Ameri et al. teaches the administration of corticosteroids, such as triamcinolone acetonide (paragraph 37), by using a microneedle array (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the type of corticosteroid that is administered by the modified device of Singh et al. and Fleming et al. so that the corticosteroid that is administered is triamcinolone acetonide, as taught by Ameri et al., since Singh et al. already discloses using microneedle arrays to administer corticosteroids, and since Ameri et al. teaches that triamcinolone acetonide is a known anti-inflammatory agent that is administrable via a microneedle array (paragraph 36 of Ameri et al.), which is useful in reducing inflammation at an administration site.
 Regarding claim 5, the modified device of Singh et al. and Fleming et al. teaches the claimed invention as discussed above concerning claim 1, and Singh et al. further teaches that the active pharmaceutical ingredient is a corticosteroid (active agent can be corticosteroids; paragraph 82). 
However, Singh et al. does not specify that the corticosteroid is in a dose range from 0.01mg to 1.0mg per patch.
Ameri et al. teaches the administration of corticosteroids, such as triamcinolone acetonide (paragraph 37), by using a microneedle array (abstract and paragraph 36). Ameri et al. further teaches that a useful dose range for microneedle arrays is less than 1 mg/patch (paragraph 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Singh et al. and Fleming et al. so that the dose of corticosteroid is less than 1mg/patch, as taught by Ameri et al., since Singh et al. already discloses using microneedle arrays to administer corticosteroids, and since Ameri et al. teaches that it is typical for the dose range to be less than 1 mg when administering triamcinolone acetonide (a corticosteroid) via a microneedle array (paragraphs 36 and 92 of Ameri et al.), which is useful in reducing inflammation at an administration site.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) submitted 6/23/2022 have been considered but are moot and an alternative interpretation of Fleming et al. is applicable to the claims as presently presented. 
A different embodiment (the embodiment of Fig. 7) taught by Fleming et al. teaches incorporating an external skin protection coating (ring of sealing adhesive 748) into a microneedle array (microneedle array formed by substrate 720 and microneedles 730), the external skin protection coating (ring of sealing adhesive 748) having a through hole (through hole in which the microneedles 730 are situated) configured for only exposing a targeted skin site (delivery site; paragraph 81) (ring of sealing adhesive 748 is external to and very closely surrounds the microneedle 730 array, see Fig. 14, exposing only the targeted skin site) said external skin protection coating (ring of sealing adhesive 748) is configured for protecting normal skin outside the target skin site (delivery site) from receiving the microneedles (ring of sealing adhesive 748 keeps the device 710 secured to the skin at the administration/delivery site (paragraph 81), also, the Examiner notes that the limitation “configured for protecting normal skin from receiving the microneedles” is being interpreted as an intended use limitation). Fleming et al. teaches that the purpose of the external skin protection coating (ring of sealing adhesive 748) is so that the microneedle array will be sealed around the delivery site and will remain attached to the skin once the microneedles are inserted into a delivery site (paragraph 81 of Fleming et al.). Please see above rejection for claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783